Citation Nr: 1547144	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 28, 2010 for the grant of service connection for chronic olecranon bursitis, right elbow.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the New Orleans, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2013 and January 2015, the Board remanded the case to schedule the Veteran for a Board hearing.  Subsequently, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2015.  The record was held open for 60 days from the date of the hearing.  The Veteran did not subsequently submit any additional evidence.


FINDINGS OF FACT

1.  The Veteran was separated from active service in August 1972.
 
2. On October 28, 2010, the Veteran filed a claim of service connection for a right elbow disability.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than October 28, 2010, for the grant of service connection for chronic olecranon bursitis, right elbow have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA records have also been obtained.  Additional VA medical examination or medical opinion is not needed because the material issue of fact pertains to whether there was an earlier pending claim.  The Veteran has on several occasions reported that he has records of an earlier pending claim.  See Notice of Disagreement (April 1, 2001); Board Hearing (August 12, 2015).  However, the Veteran has failed to submit any such record or claim.  In August 2015, the Board held the record open for an additional 60 days to allow the Veteran to submit this evidence; however, he has failed to do so.  Under these circumstances, the Board finds that additional development for this evidence would be futile.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street . . . [and a veteran]] cannot passively wait . . . where he may or should have information that is essential in obtaining the putative evidence.").  Thus, VA's duty to assist has been met.

An Earlier Effective Date

The Veteran seeks an effective date earlier than October 28, 2010, for the grant of service connection for chronic olecranon bursitis, right elbow.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The Veteran served on active duty from August 1968 to August 1972.  Entitlement likely arose earlier than the established effective date as the Veteran had a right elbow disability and it was determined to be related to an in-service injury.  However, the case turns on the date of receipt of the Veteran's claim as the effective date is the later of these two aspects of the claim.

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155 (2015).

The Veteran contends that he is entitled to an effective date in August 2003.  He reports that in 2003, 2005, 2009 he sought medical treatment and filed service connection claims at Alexandria VA Medical Center (VAMC) but was denied treatment and service connection.   See, e.g., Board hearing (August 2015).  He asserts that he never received a formal rating decision with respect to these claims.   He has been unable to produce a copy of the claims.

The evidence shows that the Veteran exchanged correspondence with VA related to education benefits and debt throughout the 1970s, the last of which was received by VA on March 15, 1978.  On October 28, 2010, VA received the Veteran's Application for Compensation and/or Pension for a right elbow disability.  Between March 15, 1978, and October 28, 2010, the record is absent any evidence, including claims, treatment, or correspondence.

In consideration of this evidence, the Board concludes that the earliest effective date that is warranted is the currently assigned date of October 28, 2010.  The rationale is that the October 28, 2010, claim is the earliest evidence of a claim of service connection for an elbow disability.

First, the record is absent any written communication related to the right elbow prior to the October 28, 2010, claim.  A written communication is one of the essential elements for any claim.  See Brokowski, 23 Vet. App. at 84; 38 C.F.R. § 3.155.  While the Veteran contends that a record of the claim exists, his has not produced such record at any time during the pendency of the appeal.  There is a presumption of regularity that the RO would have date stamped any filed claim and associated it with the claims file.  This presumption has not been rebutted by clear evidence to the contrary the bare contention that a claim was submitted without more.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992). 

Second, even if, for the sake of argument, there was record of the Veteran's reported attempt to receive medical treatment at the VAMC for his elbow as early as August 2003, the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").

In sum, the Board finds that the October 28, 2010, claim of service connection for a right elbow disability is the earliest correspondence that meets the criteria for a claim of service connection.  This was more than one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than October 28, 2010, for the grant of service connection for a right elbow disability.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

An effective date earlier than October 28, 2010, for the grant of service connection for chronic olecranon bursitis, right elbow is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


